     Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 1 of 25 Page ID
                                      #:7867


1
     PETER RUKIN (SBN 178336)
2    prukin@rukinhyland.com
     VALERIE BRENDER (SBN 298224)
3
     vbrender@rukinhyland.com
4    RUKIN HYLAND & RIGGIN LLP
     1939 Harrison St., Suite 290
5
     Oakland, California 94612
6    Telephone: (415) 421-1800
     Facsimile: (415) 421-1700
7
8
     (Additional counsel listed below)
9
10                            UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12
     RAYMOND ALFRED, MARVIN                           )   LEAD CASE NO.: LA CV14-07086-JAK
13                                                    )   (SKx)
     BARRISH, and ASHLEY ALVES,
14                                                    )
     individually and on behalf of all others             Consolidated with Case Nos.:
                                                      )
     similarly situated,
15                                                    )    LA CV19-01660-JAK (SKx)
                           Plaintiffs,                )    LA CV19-01998-JAK (SKx)
16                                                    )
                   vs.                                )
17                                                    )   MEMORANDUM OF POINTS AND
     PEPPERIDGE FARM, INC., a                         )   AUTHORITIES IN SUPPORT OF
18   Connecticut Corporation, and DOES 1-             )   PLAINTIFFS’ MOTION FOR
19   100, inclusive,                                  )   CORRECTIVE NOTICE
                           Defendant.                 )
20                                                    )
                                                      )   Hearing date: February 24, 2020
21                                                        Time: 8:30 a.m.
                                                      )
22                                                    )   Courtroom: 10 B
                                                      )   Judge: Hon. John A. Kronstadt
23                                                    )
                                                      )
24                                                    )
                                                      )
25
26
27
     1
28   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
     P
                                                                   Case No. 2:14-cv-07086-JAK-SK
     PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
     L
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 2 of 25 Page ID
                                  #:7868

 1
     WILMER J. HARRIS (SBN: 150407)
 2   wharris@sdshhlaw.com
 3   SCHONBRUN SEPLOW HARRIS &
     HOFFMAN LLP
 4   715 Fremont Avenue, Suite A
 5   S. Pasadena, CA 91030
     Telephone: (626) 441-4129
 6   Facsimile: (626) 283-5770
 7
     THOMAS V. URMY, JR. (admitted pro hac vice)
 8   turmy@shulaw.com
 9   SHAPIRO HABER & URMY LLP
     Seaport East
10   Two Seaport Lane
11   Boston, MA 02210
     Telephone: (617) 439-3939
12   Facsimile: (617) 439-0134
13
     ADAM J. SHAFRAN (admitted pro hac vice)
14   ashafran@rflawyers.com
15   JONATHON D. FRIEDMANN (admitted pro hac vice)
     jfriedmann@rflawyers.com
16   RUDOLPH FRIEDMANN LLP
17   92 State Street
     Boston, MA 02109
18   Telephone: (617) 723-7700
19   Facsimile: (617) 227-0313
20   ROBERT J. WOZNIAK, JR. (admitted pro hac vice)
21   Rwozniak@fklmlaw.com
     FREED KANNER LONDON & MILLEN, LLC
22   2201 Waukegan Road, Suite 130
23   Bannockburn, IL 60015
     Telephone: (224) 632-4500
24   Facsimile: (224) 632-4521
25
     Attorneys for Plaintiffs and the Class
26

27

28


         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                                    - ii -
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 3 of 25 Page ID
                                  #:7869

 1                                               TABLE OF CONTENTS
 2                                                                                                                   Page
 3   I.      INTRODUCTION ................................................................................................ 1
 4   II.     LOCAL RULE 7-3 MEET AND CONFER ......................................................... 5
 5
     III. STATEMENT OF FACTS ................................................................................... 5
          A. The Objection Campaign Begins. ..................................................................... 6
 6
          B. Improper Solicitation of Class Members for Fox Rothschild Via a Pressure
 7           Campaign. .......................................................................................................... 6
 8        C. The POAA Distributes False and Deceptive Information to the Class. ............ 7
 9        D. Fox Rothschild’s Unauthorized Appearance on Behalf of Class Members
             and Its Misrepresentations to this Court. ......................................................... 13
10
     IV. Argument............................................................................................................. 14
11
          A. This Court Has a Duty to Safeguard the Class Against Deceptive
12           Communications by Third Parties and Counsel. ............................................. 14
13        B. The Conduct and Misrepresentations of the POAA and Fox Rothschild
             Warrant Corrective Notice. ............................................................................. 15
14
     V. CONCLUSION ................................................................................................... 19
15

16

17

18

19

20

21

22

23

24

25

26

27

28


            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                                      - iii -
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 4 of 25 Page ID
                                  #:7870

                                           TABLE OF AUTHORITIES
 1

 2
     Federal Cases                                                                                               Page(s)
 3
     Allen v. Bedolla,
 4      787 F.3d 1218 (9th Cir. 2015) ................................................................................ 5
 5   Georgine v. Amchem Prods.,
       160 F.R.D. 478 (E.D. Pa. 1995) ........................................................................... 18
 6
     Gulf Oil Co. v. Bernard,
 7     452 U.S. 89 (1981) ............................................................................................... 14
 8   Hickman v. Taylor,
       329 U.S. 495 (1947) ............................................................................................. 14
 9
     In re Cmty. Bank of N. Va. & Guar. Nat’l Bank of Tallahassee Second Mortg.
10   Loan Litig. ,
        418 F.3d 277 (3d Cir. 2005) ................................................................................. 14
11   In re McKesson HBOC, Inc. Secs. Litig.,
        126 F. Supp. 2d 1239 (N.D. Cal. 2000) ............................................... 4, 15, 18, 19
12
     In re Williams-Sonoma, Inc.,
13      No. 19-70522, 2020 WL 131360 (9th Cir. Jan. 13, 2020) ................................... 14
14   O'Connor v. Uber Techs., Inc.,
       No. C-13-3826 EMC, 2013 WL 6407583 (N.D. Cal. Dec. 6, 2013) ................... 17
15
     Priddy v. Health Care Serv. Corp.,
16      No. 14-cv-3360, 2016 WL 6237800 (C.D. Ill. Oct. 25, 2016) ............................ 14
17   Retiree Support Grp. of Contra Costa Cty. v. Contra Costa County,
       No. 12-cv-00944-JST, 2016 WL 4080294 (N.D. Cal. July 29, 2016) ..... 15, 16, 17
18
     Superior Bev. Co. v. Owens-Ill., Inc.,
19     No. 83 C 512, 1988 WL 87038 (N.D. Ill. Aug. 14, 1988) ................................... 14

20   State Cases

21   Masonek v. Wells Fargo Bank,
       No. SACV091048DOCRNBX, 2009 WL 10672345 (C.D. Cal. Dec. 21, 2009) 5, 17
22

23   State Statutes

24   Cal. Bus. & Prof. Code § 6147-6148 .......................................................................... 1

25   Cal. Bus. & Prof. Code § 6104 ................................................................................... 3

26   Cal. Rule of Professional Conduct 1.7 .............................................................. 1, 2, 18

27   Cal. Rule of Professional Conduct 1.8.6 ..................................................................... 2

28   Cal. Rule of Professional Conduct 1-400(D)(3) ....................................................... 18


          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                                    - iv -
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 5 of 25 Page ID
                                  #:7871

     Mass. Gen. Laws ch. 149, § 148B ............................................................................. 12
 1

 2
     Other
 3
     William B. Rubenstein, 3 Newberg on Class Actions § 9:2 (5th ed.) ................. 14, 15
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                                     -v-
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 6 of 25 Page ID
                                  #:7872

 1                                   I.   INTRODUCTION
 2         The Pepperidge Farm Owners Association of America (“POAA”), in concert
 3   with its counsel Fox Rothschild LLP, has for the past six months targeted Class
 4   Members with a deceptive parallel notice campaign that used false and/or misleading
 5   information, omissions, and ethically questionable solicitation practices to create the
 6   impression of largescale opposition to the settlement reached by the parties in this
 7   litigation. The campaign was improper and misleading in multiple respects and has
 8   resulted in, among other things, a false representation by Fox Rothschild to the Court
 9   regarding a fact relevant to this Court’s final approval decision: the identity and
10   number of Class Members objecting to the Settlement.
11         The POAA campaign was pushed by certain officers of the POAA (including
12   a Pennsylvania distributor, Gary Waxman), despite the apparent initial reluctance of
13   POAA Class Member distributors who supported the Settlement. Beginning in July
14   2019, the POAA began soliciting Class Members to retain Fox Rothschild as
15   counsel. The POAA sent mass emails to Class Members with a link to the POAA
16   website, through which Class Members could fill out and download an “affidavit” to
17   sign. The affidavit was prepopulated with a statement that the Class Member elected
18   to have Fox Rothschild represent them “in this case.” The affidavit did not reference
19   any objection to the settlement and set forth no information regarding the scope of
20   the representation in apparent violation of California Business and Professions Code
21   Sections 6147-6148, and potentially misled Class Members into believing that Fox
22   Rothschild was the law firm litigating the underlying claims against Pepperidge
23   Farm. The affidavits also contained no disclosure of any potential conflict in Fox
24   Rothschild’s joint representation of the POAA entity and individual Class Members
25   (even though POAA officers admit there was a conflict between Class Member and
26   non-Class Member distributors in their organization), or any disclosure that the
27   POAA was paying Fox Rothschild’s fees with respect to the individual Class
28   Member’s representation. See California Rule of Professional Conduct 1.7 (Conflict

      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                            -1-
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 7 of 25 Page ID
                                  #:7873

 1   of Interest: Current Clients) and 1.8.6 (Compensation from One Other Than Client).
 2            Through the POAA, Fox Rothschild began collecting—and Class Members
 3   began signing—these affidavits long before this Court had preliminarily approved
 4   the settlement and ordered the mailing of Class Notice. Remarkably, however, it
 5   appears that Fox Rothschild never directly communicated with many if not most of
 6   the Class Members who signed the affidavits at any point before the close of the
 7   exclusion and objection period on January 3, 2020. To this day, Fox Rothschild is
 8   unable to identify every Class Member it allegedly represents.
 9            Meanwhile, beginning in July 2019, and continuing through January 3, 2020,
10   the POAA distributed weekly mass emails to Class Members containing false and/or
11   misleading information about the settlement and directing Class Members to the
12   POAA website to view POAA-created videos1 containing more deceptive
13   information about the settlement. The false statements of fact include
14   misrepresentations about both the terms of the Settlement (including stating that the
15   Settlement eliminates distributors’ existing commission schedule) and the Settlement
16   process (for example, stating that a non-opt out Class Member would be bound by
17   the amended Consignment Agreement even if he did not deposit his settlement
18   check). POAA personnel also provided Class members with false information about
19   the Settlement through text messages. For example, a POAA board member told
20   several Class Members that if they objected to the Settlement, the Court could strike
21   the amendments to the Consignment Agreement but still allow the Class Members to
22   collect their shares of the monetary settlement. And one or more Class Members who
23   signed Fox Rothschild’s “representation” affidavit before receiving Class Notice but
24   later communicated their support of the settlement after reviewing the Notice were
25

26   1
      The POAA has posted 27 videos on YouTube concerning the Settlement, almost all
27   of which contain at least some of the misrepresentations described in this motion,
     and which collectively have received nearly 14,000 views. See Video Index,
28   available at <https://www.youtube.com/channel/UCm-
     5EuoQfgh7I96nuH6uimg/videos>.
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                               -2-
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 8 of 25 Page ID
                                  #:7874

 1   told by the POAA that it was “too late” to pull their name off the “objection list.”
 2         The fruits of the misinformation campaign run by the POAA and Fox
 3   Rothschild were tendered to the Court on January 3, 2020. Fox Rothschild’s January
 4   3, 2020 court filing states that the firm represents 167 Class Members who object to
 5   the Settlement. Dkt. No. 199; see also Declaration of Adam Shafran (“Shafran
 6   Decl.”) submitted herewith at ¶ 2, Exhibit 1 (“Our firm represents the 167 class
 7   member . . . .”).
 8         The falsity of this representation is indisputable. Over the last several weeks, a
 9   number of Class Members have contacted Class Counsel, angered after learning that
10   Fox Rothschild had entered an appearance in this case on their behalf and indicated
11   their opposition to the Settlement, when in fact the Class Member (1) never had any
12   communication whatsoever with any attorney at Fox Rothschild; (2) never
13   authorized Fox Rothschild to object to the Settlement on their behalf; and (3)
14   actually supports the Settlement. Dkt. Nos. 202-4; 202-5; 202-6; 202-7; 202-8. This
15   conduct is gravely concerning. See, e.g., Bus. & Prof. C. § 6104 (willfully and
16   without authority appearing as an attorney for a party to an action or proceeding
17   constitutes cause for disbarment or suspension).
18         The activities of POAA and Fox Rothschild—commandeering the Court’s
19   notice program, soliciting legal representation of Class Members through misleading
20   and ethically problematic communications, materially misrepresenting terms of the
21   Settlement, impugning the integrity of officers of the court, appearing without
22   authorization on behalf of Class Members and misrepresenting their position
23   regarding the Settlement—have seriously tainted the settlement approval process.
24   Fox Rothschild has misidentified as objectors an undetermined number of Class
25   Members who in fact support the Settlement. It appears that other Class Members
26   have objected or opted out of the Settlement in reliance on the false information
27   disseminated by the POAA.
28         Plaintiffs and Class Counsel believe the Settlement—the product of six years

      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                            -3-
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 9 of 25 Page ID
                                  #:7875

 1   of litigation, mediation sessions with two different mediators, and many months of
 2   follow on negotiations—is fair, adequate and reasonable. While most Class Members
 3   appear to agree, it is likely that some disagree, and the Court should hear from them.
 4   However, at this point, the misconduct and misrepresentations of the POAA and its
 5   counsel prevent the Court from assessing, as it must, the actual level of support for
 6   the Settlement within the Class.
 7         Accordingly, Plaintiffs request the following relief:
 8             The court void the existing exclusion requests and objections and re-
 9                open the objection and exclusion period for the 167 Class Members who
10                appear on Fox Rothschild’s “objection list,” as well as the 44 Class
11                Members who submitted opt out forms after being exposed to the
12                POAA misinformation campaign. See Declaration of Jennifer Mills
13                (“Mills Decl.”) submitted herewith at ¶ 3.
14             Plaintiffs’ proposed corrective notice (Shafran Decl., Ex. 23) be sent to
15                Class Members identified as objectors by Fox Rothschild as well as
16                Class Members who opted out of the Settlement (collectively
17                approximately 200 Class Members). The proposed notice corrects the
18                POAA’s misrepresentations about the Settlement and provides a new
19                deadline of by which the approximately 200 Class Members may
20                exercise their right to participate in, object to, or opt out of the
21                Settlement.
22             Fox Rothschild and the POAA be ordered to pay the cost of such
23                corrective notice.
24             Any solicitation of representation by or on behalf of Fox Rothschild
25                comply with all applicable Rules of Professional Conduct, including
26                that it include a prominent designation that the solicitation is an
27                “Attorney Advertisement—Not An Official Notice—No Obligation To
28                Respond.” In re McKesson HBOC, Inc., 126 F. Supp. 2d 1239, 1241

      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                            -4-
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 10 of 25 Page ID
                                   #:7876

 1                   (N.D. Cal. 2000).
 2              The Court set a new final approval hearing date in June 2020, at which
 3                   time final approval of the Settlement may be adjudicated.
 4         The relief sought by this motion is modest and narrowly tailored. Plaintiffs do
 5   not seek the disqualification of Fox Rothschild (though grounds for such a request
 6   exist) or an order barring communication about the Settlement by POAA officials
 7   (though some courts have entered protective orders against third parties under similar
 8   circumstances). Masonek v. Wells Fargo Bank, No. SACV091048DOCRNBX, 2009
 9   WL 10672345 (C.D. Cal. Dec. 21, 2009). The proposed corrective notice will
10   unfortunately delay the fairness hearing by several months, to the prejudice of the at
11   least 800 Class Members who, by Fox Rothschild’s own incorrect count, have
12   elected to support the Settlement. Nonetheless, Plaintiffs and Class Counsel believe
13   the delay is warranted so that the Court has a more accurate picture of the actual
14   views of the Class with respect to the Settlement and can fulfill its “fiduciary duty to
15   look after the interests of [] absent class members.” Allen v. Bedolla, 787 F.3d 1218,
16   1223 (9th Cir. 2015).
17
                         II.   LOCAL RULE 7-3 MEET AND CONFER
18
        On January 15, 2020, Class Counsel and counsel for the POAA met and conferred
19
     by telephone regarding this motion. On the call for the Class were Adam Shafran,
20
     Peter Rukin, and Patrick Vallely. On the call for the purported objectors and POAA
21
     were Jordann Conaboy and Colin D. Dougherty. Class Counsel discussed the basis
22
     for the motion, and the relief Plaintiffs planned to request. Counsel were unable to
23
     reach an agreement regarding the requested relief, necessitating this motion. Shafran
24
     Decl. at ¶ 3.
25

26                              III.     STATEMENT OF FACTS
27        On April 30, 2019, Plaintiffs filed a motion for preliminary approval of class
28   action settlement. Dkt. No. 178. Hearing on the motion was held on June 17, 2019, at

      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                            -5-
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 11 of 25 Page ID
                                   #:7877

 1   which time the Court took the motion under submission. Dkt. No. 179.
 2   A. The Objection Campaign Begins.
 3        The POAA is an entity that purports to advocate for the interest of Pepperidge
 4   Farm Distributors. According to its website, the POAA considers “everyone who is a
 5   Pepperidge Farm business owner [to be] a member of the POAA.” See
 6   www.teampoaa.org.
 7        In May 2019, the POAA leadership internally debated the merits of the
 8   Settlement, which had just been filed with the Court in connection with Plaintiffs’
 9   preliminary approval motion. Certain non-Class Member officers, including Gary
10   Waxman (a Pennsylvania distributor) were opposed to the Settlement and insisted
11   that Class Members on the leadership team who had a personal interest in the
12   Settlement “from CA, IL and MA should abstain from voting on how the POAA
13   should proceed with respect to the proposed class settlement.” Shafran Decl. at ¶ 4,
14   Ex. 2.
15        On July 10, 2019, the law firm of Fox Rothschild filed a “Notice of Appearance
16   of Interested Parties” on behalf of three officers of the POAA: Tom Dudal, Tony
17   Sherman, and Art Balser. Dkt. No. 181.
18   B.   Improper Solicitation of Class Members for Fox Rothschild Via a Pressure
          Campaign.
19
          Beginning in or about July 2019, the POAA began soliciting Class Members to
20
     retain Fox Rothschild as counsel. Shafran Decl. at ¶ 5, Ex. 3. Mass emails that the
21
     POAA sent to Class Members provided a link to the POAA website, through which
22
     Class Members could fill out and download an “affidavit” (“representation
23
     affidavit”) to sign. Id., at ¶¶ 5-12 Ex. 3-10. The representation affidavit was
24
     prepopulated with a statement that the Class Member elected to have Fox Rothschild
25
     represent them “in this case.” Id., at ¶ 13, Ex. 11. The representation affidavit did not
26
     reference any objection to the settlement and set forth no information regarding the
27
     scope of the representation. Id. The representation affidavit also contained no
28
     disclosure of any potential conflict in Fox Rothschild’s joint representation of the
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                            -6-
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 12 of 25 Page ID
                                   #:7878

 1   POAA and individual Class Members. Id. Nor did the representation affidavit
 2   disclose that the POAA was paying Fox Rothschild’s fees with respect to the Class
 3   Member’s individual representation. Id.
 4        The POAA’s stated goal—as articulated by Gary Waxman—was to “derail the
 5   proposed class settlement.” Id., at ¶ 14 Ex. 12. By September 18, 2019, the POAA
 6   had collected 119 representation affidavits, which non-Class Member Waxman said
 7   was “great but not enough.” Id., at ¶ 15 Ex. 13. Class Members were pressured in
 8   telephone calls and in person meetings to sign the representation affidavits. POAA
 9   leadership internally discussed Class Members’ apparent reluctance to sign the
10   representation affidavits and the need to work the phones to make an extra effort to
11   “close” with Class Members (i.e., pressure them to sign representation affidavits).
12   Id., at ¶ 16 Ex. 14.
13         Fox Rothschild began collecting—and Class Members began signing—these
14   representation affidavits even before this Court had preliminarily approved the terms
15   of the settlement and ordered the mailing of Class Notice. Id., at ¶ 17 Ex. 15.
16   However, it appears that Fox Rothschild never communicated with many of the
17   Class Members who signed the affidavits at any point before the close of the
18   exclusion and objection period on January 3, 2020. See Dkt. Nos. 202-3; 202-4; 202-
19   5; 202-6; 202-7; 202-8.
20   C. The POAA Distributes False and Deceptive Information to the Class.
21
           Meanwhile, beginning in July 2019, and continuing through January 3, 2020,

22
     the POAA distributed weekly mass emails to Class Members about the Settlement

23
     and directed Class Members to the POAA website to view POAA-created videos.

24
     The videos and emails were inflammatory rather than balanced, did not discuss the

25
     benefits of the Settlement, and included false and/or misleading information about it.

26
     For example:

27
                 The POAA falsely represented that the amendments eliminated the so-

28
                    called “Schedule B” from the Consignment Agreement, which sets
                    forth each Class Member’s commission schedule. See POAA,
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                            -7-
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 13 of 25 Page ID
                                   #:7879

 1                   “Settlement Contract Introduction” (“This proposed contract omits
 2                   several items that are covered in our videos. But most important, the
 3                   new contract doesn’t state how distributors are paid and the percentage
 4                   [graphic shown with Schedule B with a large red X through it,
 5                   suggesting Schedule B has been deleted]. There is no Schedule B.”)).2
 6                   In fact, the amended Consignment Agreements do not change the
 7                   incorporation of Schedule B by reference as set forth in all existing
 8                   Consignment Agreements and make no change to it. See, e.g., Dkt. No.
 9                   178-3 Ex. E, second attachment (2001 Redlined Blue Consignment
10                   Agreement) at 1 (ECF page 93) (referring to Schedule B in definition
11                   of “Consigned Products,” with no modifications to definition or
12                   reference to Schedule B).
13                In direct contravention of the terms of the Settlement and the court-
14                   authorized Class Notice, the POAA misrepresented to Class Members
15                   that the Settlement will “replace the Yellow, Green, Blue 1987, Blue
16                   1996 and even the Blue 2001” contracts between Pepperidge Farm and
17                   the Class Members. Shafran Decl. at ¶ 18, Ex. 16; see also id. at ¶ 19,
18                   Ex. 17 (“granting PF final approval to replace the Yellow, Green and
19                   all versions of the Blue contracts”). In fact, as the Court-authorized
20                   Notice states, the amendments to the Consignment Agreement “do not
21                   alter the form of the Consignment Agreement you have with
22                   Pepperidge Farm except for the specific amendments contained therein
23                   (i.e. if you have Green Agreement with Pepperidge Farm, you will
24                   continue to have a Green Agreement subject only to the amendments, if
25                   you have a Yellow Consignment Agreement with Pepperidge Farm,
26                   you will continue to have a Yellow Agreement subject only to the
27                   amendments, and if you have a Blue Consignment Agreement with
28
     2
         <https://www.youtube.com/watch?v=7VLhAS6SKJI> at 4:33.
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                               -8-
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 14 of 25 Page ID
                                   #:7880

 1                   Pepperidge Farm, you will continue to have a Blue Agreement subject
 2                   only to the amendments).” Dkt. No. 190-1 at p. 11.
 3                The POAA represented to Class Members that under the revised
 4                   contracts, Pepperidge Farm is given a new right to send distributors
 5                   more product than was ordered (“to plus any additional product to
 6                   distributors’ orders”). See POAA, “Settlement Plus-Out” at 0:56.3
 7                   However the POAA and Class Members are all aware that it has been
 8                   Pepperidge Farm’s longstanding interpretation that existing
 9                   Consignment Agreements4 give it the right to deliver more product to
10                   distributors than was ordered, and that Pepperidge Farm has been doing
11                   so for the better part of at least the last 40 years. Shafran Decl. at ¶ 20,
12                   Ex. 18, Dudal Answer to Interrogatory no. 4. The proposed amended
13                   Consignment Agreements place restrictions on any such rights,
14                   inserting language that Pepperidge Farm can only deliver “the amount
15                   of Consigned Products ordered by” distributors and requiring
16                   Pepperidge Farm to give distributors 7 days advance notice of any
17                   additional product and authorize distributors to reject any additional
18                   product if Pepperidge Farm fails to provide the requisite notice. Id.
19                The POAA made material misrepresentations about the Settlement
20                   process and Class Members’ options under the Notice program. For
21                   example, the POAA told Class Members that (1) if “an owner fails to
22                   opt out or simply does nothing, they’re still bound by the terms of the
23                   settlement including the new contract even if an owner refuses to
24                   deposit the settlement check,” and (2) Class Members could choose “to
25
     3
26     Available at <https://www.youtube.com/watch?v=h9X_aqkYx6g>.
     4
      See, e.g., Dkt. No. 178-3 Ex. E, second attachment (2001 Redlined Blue
27   Consignment Agreement) at 2 (ECF page 94) (“Bakery will consign and deliver to
     Consignee . . . and Consignee will accept sufficient quantities of Consigned Product
28   to maintain at all times, an adequate and fresh supply thereof in retail stores in the
     Territory which request such products and whose accounts are not demonstrably
     unprofitable. . .”).
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                               -9-
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 15 of 25 Page ID
                                   #:7881

 1                   have your contracts altered OR receive relief without having your
 2                   contract amended.”; POAA, “CONTEXT-Full Length” at 9:53 (Sept. 4,
 3                   2019)5; Shafran Decl. at ¶ 21, Ex. 19. In fact: (1) if the Settlement is
 4                   approved, a Class Member who does not object or opt out but does not
 5                   endorse and deposit his Settlement check will not be bound by the
 6                   amended Consignment Agreement; and (2) Class Members have no
 7                   opportunity under the Settlement to obtain its financial benefits unless
 8                   they have accepted the amendments described in the Class Notice. Dkt.
 9                   No. 178-3 Ex. 1 ¶ 15 (“Any Current Distributor who or that cashes a
10                   settlement check and does not opt out shall be deemed to have executed
11                   and agreed to be bound by the corresponding Revised Consignment
12                   Agreement.”).
13                The POAA falsely represented to Class Members that Pepperidge Farm
14                   had “invited Class Counsel to visit corporate depots in Illinois to sell
15                   class members on the proposed new contract,” suggesting some
16                   improper collusion had transpired. Shafran Decl. at ¶ 18, Ex. 16.
17                The POAA lied to Class Members about Class Counsel’s court filings
18                   in this case. For example, the POAA told Class Members that
19                   Plaintiffs’ motion for preliminary approval “expressly states that the
20                   monetary relief is only the nuisance value to Pepperidge Farm, which is
21                   the bare minimum payment to settle a case for a release of the pending
22                   claims.” Id. at ¶ 21, Ex. 19. Class Counsel obviously made no such
23                   representation anywhere in the record, either in their papers or in open
24                   court.
25                The POAA deceived Class Members about other terms of the amended
26                   Consignment Agreements. For example, the POAA told Class
27                   Members that the amended Consignment Agreement continues to
28
     5
         Available at <https://www.youtube.com/watch?v=fA2SsuETtqc&t=2s>.
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                              - 10 -
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 16 of 25 Page ID
                                   #:7882

 1                   impose “Mandatory Service Frequency and Day of Week Standards
 2                   despite what the notice says,” See POAA, “Class Action Settlement
 3                   Contract Point 7 Examined” at 18:036, when in fact that is not the case.
 4                   Dkt. No. 178-3 Ex. E, second attachment (2001 Redlined Blue
 5                   Consignment Agreement) at 4 (ECF page 96). POAA also stated that
 6                   the amended Consignment Agreement creates a new right for
 7                   Pepperidge Farm to automatically deduct “any amounts” from sales
 8                   commissions, Shafran Decl. at ¶ 18, Ex. 16], when in fact the Amended
 9                   Consignment Agreements do not authorize any new charges by
10                   Pepperidge Farm. Pursuant to existing addenda or side agreements to
11                   the current contracts Pepperidge Farm may in some circumstances
12                   charge distributors for certain product delivered to them. The Amended
13                   Consignment Agreements do not allow Pepperidge Farm to impose any
14                   new such charges unless they have been agreed to by both Pepperidge
15                   Farm and the distributor. Thus, if a distributor is not subject to such
16                   charges today, the Amended Consignment Agreements will not change
17                   that in any way. Dkt. No. 178-3 Ex. E, second attachment (2001
18                   Redlined Blue Consignment Agreement) at 2 (ECF page 94).
19                The POAA also tried to stoke fear among Class Members with wholly
20                   speculative and unsupported claims about the impact that the amended
21                   Consignment Agreements would have on the value of Class Members’
22                   routes. For example, the POAA told Class Members that any change to
23                   their contract would mean that “your route would be worth less money
24                   than it is today,” and that “Twenty years from now - you may have to
25                   explain to your kids why you sold a $400,000 contract for the price of a
26                   new delivery truck.” Shafran Decl. at ¶ 9, Ex. 7. The POAA made no
27                   attempt to articulate any basis for this wholly speculative statement.
28
     6
         Available at <https://www.youtube.com/watch?v=2H_UAzMM2d0&t=4s>.
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                              - 11 -
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 17 of 25 Page ID
                                   #:7883

 1            The emails and videos also contained inflammatory statements and made
 2   material omissions regarding the settlement terms. For example, the POAA told
 3   Class Members that there was “no valid reason for a change in the contract when the
 4   entire scope of the lawsuit dealt with employee misclassification,” id. at ¶ 5, Ex. 3,
 5   without explaining that there may be good reasons why a company such as
 6   Pepperidge Farm might wish to limit the likelihood of future misclassification claims
 7   by strengthening or clarifying the worker’s control in the context of a settlement such
 8   as this one. See, e.g., Mass. Gen. Laws ch. 149 § 148B(1) (to be an independent
 9   contractor, worker must be “free from control and direction in connection with the
10   performance of the service, both under his contract and in fact”). The POAA further
11   misrepresented the scope of changes to the Consignment Agreement, by describing it
12   as a “radically different new form of contract” and “a really awful, drastically new
13   form of contractual relationship.” POAA, “CONTEXT-Full Length” at 6:08 (Sept. 4,
14   2019).7 And the POAA told Class Members that the financial settlement was a
15   “pittance”, Shafran Decl. at ¶ 19, Ex. 16, when in fact its own President, Mr.
16   Sherman (a California Class Member), described the individual settlement payments
17   in this case as “large sum[s] of money” and his own settlement payment as
18   “substantial.” Id. at ¶ 22, Ex. 20.
19            The POAA also impugned the motivations of Class Counsel in negotiating the
20   Settlement, claiming that the Class Counsel were “misleading the court into the
21   belief that the proposed settlement is the outcome of “hard-fought litigation and
22   extensive arms-length (good faith) negotiations that secure meaningful relief for the
23   Class’” when in fact they just “want a quick settlement for less than pennies on the
24   dollar and will collect $5.625M . . . without any further work.” Id. at ¶ 21, Ex. 19.
25            POAA personnel also provided Class Members with false information about
26   the Settlement through text messages. In one such message, Tom Dudal, the POAA’s
27   Treasurer, told several Class Members that by objecting to the Settlement, the Court
28
     7
         Available at <https://www.youtube.com/watch?v=fA2SsuETtqc&t=2s>.
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                              - 12 -
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 18 of 25 Page ID
                                   #:7884

 1   would strike the amendments to the Consignment Agreement while allowing the
 2   Class Members to collect their share of the monetary settlement Dkt. No. 202-6 ¶¶
 3   17-19 & Ex. 3 thereto. One or more Class Members who initially signed Fox
 4   Rothschild’s “representation” affidavit but later communicated to POAA their
 5   support of the settlement were told by the POAA that it was “too late” to pull their
 6   name off the “objection list.” Dkt. No. 202-6 ¶¶ 10-13 & Ex. 2 thereto.
 7   D. Fox Rothschild’s Unauthorized Appearance on Behalf of Class Members
        and Its Misrepresentations to this Court.
 8
            Fox Rothschild’s January 3, 2020 court filing states that the firm represents 167
 9
     Class Members who object to the Settlement. Dkt. No. 199; see also Shafran Decl. at
10
     ¶ 2, Ex. 1 (“Our firm represents the 167 class member . . . .”). This is untrue. Over
11
     the last several weeks, a number of Class Members have contacted Class Counsel
12
     upset after learning that Fox Rothschild has entered an appearance in this case on
13
     their behalf and indicating their opposition to the Settlement, when in fact the Class
14
     Member (1) never had any communication whatsoever with any attorney at Fox
15
     Rothschild and (2) never authorized Fox Rothschild to appear, or object to the
16
     Settlement, on their behalf. These Class Members actually support the Settlement.
17
     Dkt. Nos. 202-4; 202-5; 202-6; 202-7; 202-8.
18
            On January 10, 2020, Class Counsel wrote to Fox Rothschild, raising several
19
     potential ethical concerns with the firm’s effort to solicit clients and its false
20
     representations to the Court, in order to provide Fox Rothschild with an opportunity
21
     to clarify the facts and explain its conduct before Class Counsel alerted the Court.
22
     Shafran Decl. at ¶ 23, Ex. 21. In its response, Fox Rothschild engaged in an ad
23
     hominem attack on Class Counsel without responding to Class Counsel’s specific
24
     concerns. Id. at ¶ 24, Ex. 22. Despite numerous requests, Fox Rothschild has
25
     repeatedly refused to identify which (or even how many) of the supposed 167
26
     objectors the firm communicated with before January 3, 2020.8
27

28   8
       For example, on Thursday, January 9, 2020, Magistrate Judge Kim gave Plaintiffs
     leave to propound interrogatories on Objector Tom Dudal and ordered Fox
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                              - 13 -
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 19 of 25 Page ID
                                   #:7885

 1                                    IV.    ARGUMENT
 2   A. This Court Has a Duty to Safeguard the Class Against Deceptive
        Communications by Third Parties and Counsel.
 3
           “Class action law encompasses a formal means for communicating with absent
 4
     class members—the notice process.” William B. Rubenstein, 3 Newberg on Class
 5
     Actions § 9:2 (5th ed.). The district court is responsible for overseeing this formal
 6
     process and ensuring that parties, non-parties, and counsel do not engage in improper
 7
     conduct that undermines it. See, e.g., Superior Beverage Co., Inc. v. Owens-Illinois,
 8
     Inc., 1988 WL 87038, at *1 (N.D. Ill. 1988), citing Gulf Oil Co. v. Bernard, 452 U.S.
 9
     89, 100 (1981) (“Rule 23(d) of the Federal Rules of Civil Procedure gives the Court
10
     substantial discretion to regulate the conduct of parties and their counsel in class
11
     actions.”); see also In Re Williams-Sonoma, Inc., No. 19-70522, 2020 WL 131360, at
12
     *6 (9th Cir. Jan. 13, 2020), quoting Newberg, § 9:2 (“Rule 23(d) provides district
13
     courts with ‘substantial residual powers’ to regulate communications with absent
14
     class members outside of formal notice requirements”); In re Community Bank of
15
     Northern Virginia, 418 F.3d 277, 310 (3d Cir. 2005) (“district courts must closely
16
     monitor the notice process and take steps to safeguard class members from
17
     ‘unauthorized [and] misleading communications from the parties or their counsel’”).
18
           In addition, the conduct of attorneys in class litigation is constrained by
19
     numerous ethical restrictions which the Court has the power to enforce.
20
     “Professional ethics rules regulate the manner in which attorneys may communicate
21

22   Rothschild to respond by January 14, 2020. Dkt. No. 204. One of the interrogatories
     requested that Dudal identify by name every individual on the “objectors list” with
23   whom Fox Rothschild communicated before January 3, 2020. On January 14, 2020,
     Dudal responded that he “lacks sufficient knowledge to answer Interrogatory No. 1
24   one way or the other with respect to others on the OBJECTOR LIST, as defined in
     Plaintiffs’ Interrogatories.” Shafran Decl. at ¶ 20, Ex. 18, Dudal Answer to
25   Interrogatory no. 1. This was a flatly improper response. It is settled law that a party
     cannot refuse to answer interrogatories on the ground that the information properly
26   sought is solely within the knowledge of his attorney. Hickman v. Taylor, 329 U.S.
     495, 504, (1947). “[A] party cannot refuse to answer an interrogatory merely on the
27   ground that the information sought is solely within the knowledge of his attorney.”
     Priddy v. Health Care Serv. Corp., No. 14-cv-3360, 2016 WL 6237800, at *4 (C.D.
28   Ill. Oct. 25, 2016). (“A party must disclose in answers to interrogatories information
     in his attorney’s possession, even though it may not have been transmitted to a
     party”).
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                           - 14 -
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 20 of 25 Page ID
                                   #:7886

 1   with absent class members; for example, they restrict attorneys from soliciting
 2   clients in certain circumstances and manners, prohibit ex parte communications with
 3   represented parties, and forbid misleading or deceptive communications.” Newberg,
 4   § 9:2. In re McKesson HBOC, 126 F. Supp. 2d at 1241.
 5         Finally, the Court has the power under both Rule 23 and the All Writs Act to
 6   control and remedy deceptive and misleading communications by third parties with
 7   the Class that interfere with the Court’s Notice process. See, e.g., Retiree Support
 8   Group of Contra Costa County v. Contra Costa County, No. 12-cv-00944-JST, 2016
 9   WL 4080294, at * 1, 10-11 (N.D. Cal. July 29, 2016) (ordering corrective notice to
10   remedy misleading communication from labor union which instructed class members
11   how they could object to the settlement “and in so doing agree to be represented by
12   [labor union’s counsel]”; discussing cases).
13   B.   The Conduct and Misrepresentations of the POAA and Fox Rothschild
          Warrant Corrective Notice.
14
           As discussed above, the POAA has disseminated false, misleading, and
15
     incomplete information about the Settlement to Class members via mass emails and
16
     videos on its website. Supra at 7-13. The misrepresentations concern key terms of
17
     the Settlement, including whether the Settlement eliminates Schedule B to the
18
     Consignment Agreement and replaces Class Members’ yellow/green/blue contracts.
19
     Id.; compare Dkt. No. 178-3 at Ex. B (Class Notice). The POAA has also misled
20
     Class Members regarding the mechanics of the Settlement approval process,
21
     including by suggesting that objections to the Settlement would persuade the Court
22
     to strike the contract changes from the Settlement while allowing Class Members to
23
     collect their share of the monetary payment, and that Class Members who do not
24
     cash their settlement checks will still be bound by the amended Consignment
25
     Agreement. Id.
26
           Meanwhile, Fox Rothschild has undermined the integrity of the Notice process
27
     by, among other things, securing vague “representation” affidavits from Class
28
     Members that (among many other failings) did not identify the scope of the
      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                           - 15 -
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 21 of 25 Page ID
                                   #:7887

 1   representation as required by the California Rules of Professional Conduct, and by
 2   misrepresenting to the Court the position of the representation affidavit signatories
 3   with respect to the Settlement. Fox Rothschild and the POAA essentially hijacked
 4   the Court’s Notice program before it even began, such that the Court now has no
 5   reliable way to determine the actual level of support for the Settlement among the
 6   167 Class Members identified on Fox Rothschild’s “objection list” and the 44 Class
 7   Members who opted out of the Settlement. Mills Decl. at ¶ 3.
 8         Courts faced with similar misleading communications and misconduct by
 9   counsel and third parties have ordered corrective notice to Class Members who opted
10   out of or objected to the Settlement after being exposed to such communications and
11   practices. For example, in Retiree Support Group of Contra Costa County, 2016 WL
12   4080294, at * 1, 10-11, AFSCME Local 57, a labor union, moved to intervene in
13   order to oppose to the parties’ class settlement. After the court denied Local 57’s
14   motion, the union mailed a single misleading communication to class members. The
15   letter “included a form by which recipients could opt out of and object to the
16   settlement, and in so doing agree to be represented by Beeson Tayer & Bodine,”
17   Local 57’s counsel. Id. at *1. In response, Plaintiffs moved for (1) a temporary
18   restraining order enjoining Local 57 and its officers from communicating any further
19   with class members; and (2) an order requiring corrective notice and the striking of
20   elections made by class members through Local 57’s form. Id.
21         The court granted Plaintiffs’ request to invalidate the obtained opt-outs and
22   issue corrective notice to class members who received Local 57’s letter. The court
23   noted that parties and non-parties are free to encourage class members to opt out or
24   vote against a class action settlement “provided they do so in a fair manner that
25   avoids material misrepresentations and omissions.” Id. at * 6. However, “courts may
26   limit communications that improperly encourage potential class members to not join
27   a suit, especially if they fail to provide adequate information about the pending class
28   action.” Id., citing O’Connor v. Uber Technologies, Inc., No. C-13-3826 EMC, 2013

      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                           - 16 -
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 22 of 25 Page ID
                                   #:7888

 1   WL 6407583 at *4-5 (N.D. Cal. Dec. 6, 2013). The court then discussed at length
 2   case authority that supported the issuance of corrective notice and the striking of opt-
 3   outs obtained after the dissemination of “communications that were misleading,
 4   coercive, or omitted critical information.” Id.
 5         The court concluded that Local 57’s letter contained three misleading
 6   statements warranting corrective notice. As the court explained, while two of the
 7   statements disparaging the settlement may have been technically correct, they each
 8   attributed to the settlement a condition that had been the case prior to the settlement
 9   and “so is not something the settlement changes.” Id. at *7.
10         Finally, the court discussed the propriety of the opt-out form “authoriz[ing] the
11   firm of Beeson Tayer and Bodine to represent them in opting out of and objecting to
12   the settlement.” The Court noted several problems with this form, including that it
13   did “not allow the recipient to specify whether they intend to opt out or object,” and
14   that it did not explain “the effects of opting out or objecting.” Id. at *8. The court
15   found that class members had been “significantly harmed” by Local 57’s conduct,
16   struck all objections and opt outs obtained by Local 57, and ordered corrective notice
17   to those individuals. Id. at *8-11.
18         This court reached a similar result in Masonek, 2009 WL 10672345, at *4.
19   There, a third party soliciting opt outs to the settlement had distributed a
20   communication to class members that contained “disconcerting statements about
21   when and how absent class members must act to protect their rights.” Id. at *3. The
22   court granted Plaintiffs’ motion for curative notice and ordered the third party to bear
23   the costs of that notice. The court also enjoined the third party from further
24   communicating with absent class members in a misleading manner. Id. at *4.
25         Other courts faced with communications by third parties or counsel
26   significantly less misleading than those disseminated by the POAA in this case have
27   ordered corrective notice and the voiding of opt outs and objections. See, e.g., In re
28   McKesson HBOC, 126 F. Supp. 2d at 1241 (ordering corrective notice; counsel’s

      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                           - 17 -
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 23 of 25 Page ID
                                   #:7889

 1   solicitations of opt-outs are misleading where they “provide an inadequate disclosure
 2   of the comparative costs and benefits of participating in a class action” and “do not
 3   identify the court-appointed lead plaintiff and counsel or the procedures safeguarding
 4   the appropriateness of class certification. See Cal. R. Prof. Conduct 1–400(D)(3)
 5   (requiring full disclosure of material facts).”); Cal. R. Prof. Conduct 7.1(a) (same);
 6   see also Georgine v. Amchem Products, Inc., 160 F.R.D. 478, 490, 497 (E.D. Pa.
 7   1995) (invalidating exclusion requests and ordering corrective notice to remedy the
 8   improper communications by counsel opposing the settlement, which “contained
 9   only one-sided attacks on the terms of the settlement without any discussion of the
10   settlement benefits” and “interfered with the careful balance that the notice package
11   achieved”).
12         The conduct of Fox Rothschild and the POAA in this case is gravely serious.
13   It includes pressuring class members over the phone and in person to sign
14   representation agreements with counsel, failing to make required conflict of interest
15   disclosures to potential clients, failing to communicate with purported clients, failing
16   to define the scope of representation with respect to client engagements, making
17   unauthorized appearances for parties in a case in a manner adverse to their interests,
18   impugning the integrity of court proceedings and Class Counsel, and disseminating
19   false and misleading communications about the settlement. The relief Plaintiffs seek
20   is modest in comparison:
21              That the court void the existing exclusion requests and objections and
22                 re-open the objection and exclusion period for the 167 Class Members
23                 who appear on Fox Rothschild’s “objection list,” as well as the 44 Class
24                 Members who submitted opt out forms after being exposed to the
25                 POAA misinformation campaign.
26              That Plaintiffs’ proposed corrective notice (Shafran Decl. at ¶ 25, Ex.
27                 23) be sent to Class Members identified as objectors by Fox Rothschild
28                 as well as Class Members who opted out of the Settlement (collectively

      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                           - 18 -
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 24 of 25 Page ID
                                   #:7890

 1               approximately 200 Class Members). The proposed notice corrects the
 2               POAA’s misrepresentations about the Settlement and provides a new
 3               deadline of by which the approximately 200 Class Members may
 4               exercise their right to participate in, object to, or opt out of the
 5               Settlement.
 6             That Fox Rothschild and the POAA be ordered to pay the cost of such
 7               corrective notice.
 8             That any solicitation of representation by or on behalf of Fox Rothschild
 9               comply with all applicable Rules of Professional Conduct, including
10               that it includes a prominent designation that the solicitation is an
11               “Attorney Advertisement—Not An Official Notice—No Obligation To
12               Respond.” In re McKesson HBOC, 126 F. Supp. 2d at 1241.
13             That the Court set a new final approval hearing date in June 2020, at
14               which time final approval of the Settlement may be adjudicated.
15
                                      V.     CONCLUSION
16
           For the reasons set forth above, Plaintiffs request that the Court grant
17
     Plaintiffs’ Motion for Corrective Notice.
18

19

20    Dated: January 21, 2020              RUDOLPH FRIEDMANN LLP
21                                         By: /s/ Adam Shafran
22                                             Adam Shafran
23
                                              ADAM J. SHAFRAN
24
                                              JONATHON D. FRIEDMANN
25                                            RUDOLPH FRIEDMANN LLP
26
                                              PETER RUKIN
27                                            VALERIE BRENDER
                                              RUKIN HYLAND & RIGGIN LLP
28


      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                           - 19 -
 Case 2:14-cv-07086-JAK-SK Document 205-1 Filed 01/21/20 Page 25 of 25 Page ID
                                   #:7891

 1
                                          WILMER J. HARRIS
                                          SCHONBRUN SEPLOW HARRIS &
 2                                        HOFFMAN LLP
 3
                                          THOMAS V. URMY, JR.
 4                                        SHAPIRO HABER & URMY LLP
 5
                                          ROBERT J. WOZNIAK, JR.
 6                                        FREED KANNER LONDON & MILLEN,
 7                                        LLC

 8                                        Attorneys for Plaintiffs and the Class
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFFS’ MOTION FOR CORRECTIVE NOTICE
                                           - 20 -
